SILVESTRI, Senior Judge,
dissenting.
The majority correctly notes that the trial court gave the following reasons for granting Conrail’s motion for summary judgment: 1) the crossing was constructed at the direction of SEPTA; 2) the property was turned over to SEPTA two years before the accident occurred; 3) if there were any defects, they were open and obvious; and 4) David Gilbert was more than 50% negligent as a matter of law.1 The majority reversed the trial court based, in part, on its determination *256that the trial court erroneously interpreted Restatement (Second) of Torts § 385 cmt. c (1977) as imposing the additional requirement that the condition created be unlikely to be discovered by the possessor before liability may attach to a contractor out of possession of the property. I disagree with the majority’s conclusion and therefore I respectfully dissent.
The majority notes that it is clear that the trial court’s interpretation is unfounded when the text of Section 385 is read in conjunction with comment (c) citing Masciangelo v. Dolente, 222 Pa.Superior Ct. 368, 295 A.2d 98 (1972).2 The majority interprets Section 385 as limiting a contractor’s potential liability for a dangerous condition that it created on the property to third persons only, while interpreting comment (c) as providing for potential liability to third persons and the possessor of the property when the condition may be considered a latent defect. The majority then holds “[gjiven Conrail’s admissions for purposes of its motion[3] and our inability to locate any Pennsylvania case law which supports the trial court’s grounds for granting summary judgment, we conclude that the trial court erred in determining that Conrail, as the moving party, was clearly entitled to judgment as a matter of law.” (Footnote added.)
Section 385 provides as follows:
One who on behalf of the possessor of land erects a structure or creates any other condition thereon is subject to liability to others upon or outside of the land for physical harm caused to them by the dangerous character of the structure or condition after his work has been accepted by *257the possessor, under the same rules as those determining the liability of one who as manufacturer or independent contractor makes a chattel for the use of others. (Emphasis added.)
Pursuant to Section 385, Conrad’s liability herein is predicated under the same rules as those determining the liability of one who as manufacturer or independent contractor makes a chattel for the use of others. As such, Conrad’s liability depends upon the nature of the claim asserted.4 The essence of the Gilbert’s claim, as set forth in the complaint, is that Conrad created a dangerous condition by defectively designing a pedestrian crossing at the Ambler Station; thus, the law of products liability cases applies here.5
Generally, in defective design cases, the question is whether the product should have been designed more safely. Dambacher by Dambacher v. Mallis, 336 Pa.Superior Ct. 22, 57, 485 A.2d 408, 426 (1984). The reasonableness of the manufacturer’s conduct in choosing a particular design is not at issue in determining whether the product is defective. Sheehan v. Cincinnati Shaper Company, 382 Pa.Superior Ct. 579, 555 A.2d 1352 (1989).
Comment (c) provides, in pertinent part, as follows:
As the liability of a servant or an independent contractor who erects a structure upon land or otherwise changes its physical condition is determined by the same rules as those which determine the liability of a manufacturer of a chattel, it follows that such a, servant or contractor who turns over the land with knowledge that his work has made it dangerous in a manner unlikely to be discovered by the possessor is subject to liability both to the possessor, and to those who come upon the land with the consent of the possessor or who are likely to be in the vicinity. (Emphasis added).
*258The majority completely overlooks the language of comment (c) which mandates that liability will only attach to Conrail if it turned over the station to SEPTA with the knowledge that its work had made it “dangerous in a manner unlikely to be discovered by the possessor.” (Emphasis added.) The phrase “unlikely to be discovered” implies that the condition be latent and therefore not open or obvious in order for liability to attach.
Although the question of whether a danger was known6 or obvious as compared to being latent is usually a question of fact for the jury, the question may be decided by the court where reasonable minds could not differ as to the conclusion. See Carrender v. Fitterer, 503 Pa. 178, 469 A.2d 120 (1983). A danger is deemed to be “obvious” when both the condition and the risk are apparent to and would be recognized by a reasonable man exercising normal perception, intelligence, and judgment. Id. The dangerous condition alleged in the complaint, the configuration of the permissive crossing and the opening to the parking lot, were certainly obvious to SEPTA. The complaint alleges that Conrail created an unreasonably dangerous condition which commuters using the station and the pedestrian crossing were not likely to recognize. No where in the complaint or otherwise is it ever alleged that Conrail made the land dangerous in a manner unlikely to be discovered by SEPTA.
A review of the record, in particular photographs of the station, walkway, fence and parking lot (R.R. 41a-42a), reveals that the wooden crossing and opening to the parking lot were obvious for all to see and a dangerous condition likely to be discovered by the possessor, SEPTA. In particular, the photographs show two signs located near the opening in the fence adjacent to the parking lot which read “CAUTION STOP LOOK AND LISTEN” and “CAUTION Look Before Crossing.” (R.R. 41a-42a.) The aforementioned signs are evidence that the danger, if any, was clearly obvious and the presence *259of the signs is evidence that SEPTA was aware of the danger.7 Since reasonable minds could not differ as to the conclusion that the danger was obvious and not unlikely to be discovered by SEPTA, the trial court properly determined, as a matter of law, that Conrail cannot be liable to the Gilberts.

. While the trial courL gave several reasons for granting Conrail’s motion for summary judgment, we may affirm the decision, even if some of the reasons given by the trial court are incorrect, where the correct basis is clear on the record. Rhoads v. Lancaster Parking Authority, 103 Pa.Commonwealth Ct. 303, 520 A.2d 122 (1987); see also In re Cope's Estate, 351 Pa. 514, 41 A.2d 617 (1944) (a decree need not be reversed if sustained by one of two alternative grounds adopted by the lower court as a basis of its decision).


. In Masciangelo, the plaintiff was hurt by a tree root that a contractor had improperly buried rather than removing. The court determined that the jury was warranted in concluding that the tree causing the injury was there because of the manner in which the defendant contractor conducted his work. Masciangelo merely stands for the proposition that the inference as to the source of the dangerous object was a proper question for the jury and is not controlling herein.


. Solely for purposes of its motion for summary judgment, Conrail admitted that it knew or should have known that the fence opening and walkway were dangerous. Conrail’s admission supports the trial court’s conclusion that if there were any defects, they were open and obvious and the admission itself cannot be construed to form the basis of a decision against Conrail.


. The liability of a manufacturer of a chattel can be asserted under four different theories: negligence, contract, warranty (contractual or implied), or products liability.


. Products liability cases involve three broad categories: manufacturing defects, failure to warn, and dangerous design.


. For a danger to be "known” it must not only be known to exist but must also be recognized that it is dangerous and the probability and gravity of the threatened harm must be appreciated. See Restatement (Second) of Torts § 343A cmt. b (1977).


. Whether the signs were erected by Conrail or SEPTA is of no consequence since under either scenario the dangerous condition was obvious and known to SEPTA.